                                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                                ROANOKE DIVISION

       CRYSTAL VL RIVERS

                         Plaintiff,

       v.                                                                       Civil No: 6:18-CV-061

       UNITED STATES OF AMERICA, et als.

                         Defendants.

                               RESPONSE OF PRESCOTT H. GAY, SR.,
                     TO PLAINTIFF'S RESPONSE IN OPPOSITION TO DEFENDANT'S
                       MOTION TO DISMISS AND FAILURE TO STATE A CLAIM

                Defendant, Prescott H. Gay, Sr., by counsel1, files this Reply Memorandum to "Plaintiff's

       Response in Opposition to Defendant's Motion to Dismiss for Failure to State a Claim Under Rule 8,

       12(b)(6), and 20 and Plaintiff's Request for Leave to Amend Her Amended Complaint and Motion to

       Disqualify."

                As a preliminary matter, counsel has reviewed Plaintiff's Response and does not find within

       it any statement or assertion as to what amendment she desires to make to her Amended Complaint.

       Further, counsel is unaware of any Motion to Disqualify or argument that some undesignated person

       should be disqualified. Because this Defendant can find neither a Request to Amend or a Motion to

       Disqualify, those are not addressed.

                                                   LAW AND ARGUMENT

                1.       Plaintiff's Response in Opposition continues the confusing, conclusory, and non-

       factual allegations made in her Amended Complaint. It essentially reiterates the lengthy but difficult


       1
        Just after filing this Reply Memorandum, counsel will file a Notice Pursuant to Rule 25(a)(1) of the Federal Rules of
       Civil Procedure notifying the Court and the parties of Mr. Gay's death. As indicated in that Notice, Defendant is filing
       this Response to make certain that response is not waived under the applicable local Rule. To the extent that this reply is
       only appropriate when a new party has been substituted, counsel requests that this Reply Memorandum be held in
       abeyance until a new party is substituted.



Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 1 of 7 Pageid#: 5366
       to follow statements she has made in her Amended Complaint. It offers nothing new. The Response

       contains conclusory statements about a number of defendants and actions with which Mr. Gay, as a

       preparer of a 2019 deed, has absolutely no alleged connection. It does nothing to respond specifically

       to the points raised in Mr. Gay's Motion to Dismiss.

               At the bottom of page 3 of the Response, Plaintiff includes what she describes as a "Summary

       of general factual allegations." There is then a page and a half of rambling, none of which has any

       apparent connection to Mr. Gay. It then recites Count Eight, which does not apply to Mr. Gay as a

       defendant, and Count Twelve, which does apply to Mr. Gay, but the conclusory allegations set out

       are essentially no different from those in the Amended Complaint.

               In Count Twelve Plaintiff states that Ralph Beck sold 2 acres of real estate on May 6, 2019,

       conveying title by a deed prepared by Mr. Gay There is no allegation that Mr. Gay did a title

       examination or gave any opinion as to Mr. Beck’s title or any alleged “clouds” on it.. After the sale

       was completed, Plaintiff sent a Demand Notice to some individuals, but not Mr. Gay, who appears

       only to have received a carbon copy.

               Plaintiff alleges in paragraphs 13 through 16 on pages 7 and 8 that Mr. Gay somehow

       "negotiated and had an interest in the sale" of the property and in some undesignated fashion "was

       associated with illegal enterprises". It then essentially says that the Option contract claimed by Rivers

       was somehow a "cloud on the property".

               In what manner a sale of real estate somehow becomes an illegal and fraudulent conveyance

       is never explained.

               These allegations are insufficient to meet the requirements of the Rules for specific allegations

       in support of a claim of fraud or to state a valid claim for relief. Plaintiff's opposition does nothing to

       change what was asserted in the original Memorandum.




                                                           2
Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 2 of 7 Pageid#: 5367
                2.     The Exhibits filed by the Plaintiff with her Response confirm that she has no claim.

       In her Amended Complaint, Plaintiff referred to the deed prepared by Mr. Gay and what she described

       as her option or contract to purchase property [Amended Complaint, ¶¶ 377-378]. She did not attach

       copy of either the deed or the option as an exhibit. With her response she filed those documents as

       exhibits. As a result, they are now part of the record and make it even clearer that the Plaintiff has no

       claim.

                As well as counsel can comprehend, the basis of Plaintiff's claim against Mr. Gay is that in

       May 2019 he prepared a deed for Ralph Beck to sell two acres on Cottonwood Road in Forest,

       Virginia; that Plaintiff had an option to purchase that property; that Plaintiff's option somehow

       constituted a cloud on the title [Amended Complaint ¶ 394]; and that by participating in a real estate

       transaction for property on which there was a title cloud, Mr. Gay somehow participated in fraudulent,

       racketeering activity which injured the plaintiff. An examination of the documents contradicts rather

       than supports the claim.

                Plaintiff's Exhibit 1 is a deed dated April 23, 2019, from Ralph Beck as Grantor to Christy B.

       West and Judy S. Wills as Grantees. It states that it was prepared by Mr. Gay. The deed was recorded

       May 7, 2019.

                Exhibit 2 is a letter dated June 5, 2019, with a carbon copy to Mr. Gay. It contains the

       Plaintiff's claim that she was entitled to be paid her interest from the sale of the property. This notice

       was dated a month after the real estate closing, which was the last participation by Mr. Gay.

                Part of Exhibit 2 is a "Memorandum of Lis Pendens", apparently filed in this case, which

       refers to property in the City of Lynchburg, while the property described in Mr. Gay's deed was in

       Bedford County. Ms. Rivers claims that this Memorandum creates a cloud on title.




                                                           3
Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 3 of 7 Pageid#: 5368
               Finally, the Exhibit contains a copy of the "Option to Purchase and First Right of Refusal

       Agreement" which is the basis of the Plaintiff's claims in this case. For easy reference, the deed and

       the Option Contract are attached to and made a part of this Memorandum as Exhibits 1 and 2.

               The Option Agreement [Exhibit 2] is a contract between Shana Beck and the Plaintiff. Ralph

       Beck is not a party to the Option Agreement. In the Agreement Shanna Beck agrees to sell property

       then titled to S&R Farm LLC, which allegedly includes that conveyed in Mr. Gay's deed, to the

       Plaintiff. Significantly, the Option states, "This agreement will and shall be binding from today's date

       [April 24, 2007] until up to two years after the parcels, in fact, become available, to the seller to sell

       for whatever reason."

               The language of the Option Agreement contradicts Plaintiff's claim of a "cloud on title" in

       two ways. First, the Grantor of the deed is Ralph Beck. The party to the Option is Shana Beck. There

       is no allegation or explanation in the Amended Complaint as to how an option granted by Shana Beck

       could affect property titled to Ralph Beck.

               Second, the option did not pertain to property owned by Shana Beck but rather to "property

       of S&R Farm LLC." The concluding paragraph of the Agreement indicates that the Option

       Agreement would only become effective when and if the covered property "in fact, became available,

       to [Shana Beck] to sell for whatever reason." There is no allegation in the Amended Complaint as to

       when, if, or how the property belonging to the LLC became available to Shana Beck to sell or

       whether, if it did, the plaintiff exercised that option within two years. On its face and on the allegations

       in the Amended Complaint, the option does not affect title to the deeded property.

               Even if the option did apply to the property conveyed by the deed, it is not a cloud on title.

       The option is merely a personal agreement between Shana Beck and the Plaintiff. Counsel has been

       unable to find any authority which indicates that an option to purchase creates a lien or a title defect.

       If it did create a lien, that lien would survive the conveyance of the property and remain an


                                                            4
Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 4 of 7 Pageid#: 5369
       enforceable lien against the property in the hands of the purchaser. There is no basis under the terms

       of the Option Agreement for Plaintiff's contention that it is a cloud on title.

              Similarly, the Memorandum of Lis Pendens does not create a lien or cloud on title "Under

       Virginia law, the filing of a memorandum lis pendens neither creates nor enforces a lien. Rather,

       Greenhills filing of the lis pendens pursuant to Virginia Code Ann. § 8.01-268 (1984) served merely

       as 'notice of the pendency of the suit to anyone interested and a warning that he should examine the

       proceedings therein to ascertain whether the title to the property was affected or not by such

       proceedings.'" Thus, the notice did not create a lien …". Greenhill Corp. v. Kim, 842 F. 2nd 742, 744

       (4th Circ., 1988). [Internal citation omitted].

              A lis pendens notice only puts the purchaser on notice that it should inquire. It does not make

       the preparation of a deed conveying property to that seller a fraud, a conspiracy, or an act of

       racketeering.

              The documents filed by the Plaintiff which she claims support her claim actually undercut it.

       Even if Mr. Gay knew of the Plaintiff's claim, his act in preparing the deed was in no way illegal or

       improper. It is up to the purchaser to determine whether there are "clouds on title" and if the purchaser

       takes title, the property obtained is subject to any such clouds.

              3.       The Amended Complaint states no claim for fraudulent conveyance or common law

       fraud against Mr. Gay. As previously discussed, the only Count of the Amended Complaint which

       designates Mr. Gay as a responsible defendant is Count Twelve. It is titled "Fraudulent Conveyance".

              The term "fraudulent conveyance "has a set definition in Virginia law. It refers to § 55.1-400

       of the Virginia Code which provides that a conveyance or transfer of real property "given with intent

       to delay, hinder, or defraud creditors, purchasers, or other persons of or from what they are or may

       be lawfully entitled to shall, as to such creditors, purchasers, or other persons or their representatives

       or assigns, be void." The claim made by plaintiff is not a claim of a statutory fraudulent conveyance


                                                           5
Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 5 of 7 Pageid#: 5370
       under Virginia law, since the plaintiff does not seek to void the transfer, but only seeks monetary

       damages.

              To the extent that Count Twelve is a count for common law fraud, as opposed to a statutory

       fraudulent conveyance, it also does not state a claim. Mr. Gay had a contractual agreement with Ralph

       Beck to prepare a deed. There is no allegation of a contractual relationship with the plaintiff. Mr.

       Gay's only connection to this case was a result of this contract with Mr. Beck. Virginia law is very

       clear that tort remedies, which are what the plaintiff seeks, are not available unless the plaintiff makes

       an allegation that the breach of contract constituted "an independent tort". Kamlar v. Hailey, 224 Va.

       699, 705, 299 S.E.2nd 514, 517 (1983). See also MCR Fed., LLC v. JB&A, Inc., 294 Va. 446, 808

       S.E. 2nd 186 (2017). There is no such allegation in this case.

              Under any analysis of Virginia or federal law, the plaintiff has not stated an appropriate cause

       of action against Mr. and Mr. Gay is entitled to dismissal.

                                                   CONCLUSION

              The arguments contained in Plaintiff's Reply are simply reiterations of the lengthy but

       defective allegations in her Amended Complaint. The documents filed by the Plaintiff in support of

       her Reply undercut her position. This Defendant's Motion to Dismiss should be granted.

                                                                      Respectfully submitted

                                                                      Prescott H. Gay, Sr.

                                                                      By Counsel


       /s/ Thomas G. Bell, Jr., VSB #15896
       TimberlakeSmith
       25 North Central Avenue
       PO Box 108
       Staunton VA 24402-0108
       PH: 540/885-1517
       FX: 540/885-4537
       tbell@timberlakesmith.com


                                                           6
Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 6 of 7 Pageid#: 5371
                                                                                                            CERTIFICATE OF SERVICE

              I hereby certify that on September 30, 2019, I electronically filed the foregoing using the
       CM/ECF system, which will send notification of such filing to all registered ECF users. I have also
       served the foregoing by United States mail, postage prepaid, on the following pro se plaintiff at the
       following address:

                                                                                                                         Crystal VL Rivers
                                                                                                                         P.O. Box 1182
                                                                                                                         Forest, VA 24551



                                                                                                                                             /s/ Thomas G. Bell, Jr.




                                                                                                                                    7
       f:\61\tgb\alps\rivers v. gay (27174.7)\pleadings\- drafts\gay reply memo to river's response in opposition.docx

Case 6:18-cv-00061-EKD-JCH Document 189 Filed 09/30/19 Page 7 of 7 Pageid#: 5372
